DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3, 5, and 7-10 are pending. Claims 2, 4, and 6 have been canceled. Claims 1, 3, and 5 have been amended. Claims 9-10 are new.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boswell (US 2017/0028471) in view of Krueger (US 2018/0079033) and Womer (US 2017/0291364), and optionally further in view of Weiss (US 2022/0072786).
Regarding claim 1, Boswell discloses an additive fabrication device (abstract, the recitation that the additive fabrication device be configured to produce three-dimensional objects by sintering a source material constitute an intended use and is not accorded patentable weight, using different materials and powering the laser to a different level could effect sintering instead of melting) comprising: a chamber (enclosed chamber between the heating elements 122 and thermal insulating element 130 marked by vertical lines on each side of annotated Fig. 2, [0094]) comprising a first section (top heating element 122, [0094], Annotated Fig. 2), a second section (bottom marked heating element 122, [0094], Annotated Fig. 2), and a thermal break arranged between the first section and the second section (thermal insulating element 130 marked in annotated Fig. 2, [0022] [0094]); a material deposition mechanism (powder deposition mechanism 140, [0098], Figs. 1-2); a fabrication platform arranged within the chamber configured to receive source material from the material deposition mechanism and to be lowered into the chamber as progressive layers of source material are deposited over the fabrication platform (base plate 110 moves down in Z direction, [0098] [0103], Fig. 2); and one or more heaters configured to heat at least the source material deposited by the material deposition mechanism (marked portion of stack 120 of heating elements 122, [0094], Figs. 1-2).

    PNG
    media_image1.png
    520
    472
    media_image1.png
    Greyscale

Annotated Fig. 2
	Boswell teaches a device substantially as claimed. Boswell is silent as to the material of the first and second sections. Boswell discloses a thermal break comprising ceramic, not plastic [0042-44]
However, in the same field of endeavor of heating a powder bed from a heating element on the side (heating elements 122 of Boswell [0094]; heating device 23 in side boundary 24, [0035] [0043] Figs. 1, 3 of Krueger), Krueger teaches wherein the heating device comprises metal (a metal such as copper, molybdenum, or tungsten, [0030]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Boswell such that heating elements comprise a metal such as copper, molybdenum, or tungsten because these materials have a sufficient temperature resistance for temperature regulation at high temperatures and, as metals, they are very good heat conductors as taught by [0030] of Krueger. As modified, the first and second sections would be metal sections.
	Further, solving the same problem of insulating components of a manufacturing process from heat, Womer teaches a thermal break comprising plastic (phenolic resin, [0058]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Boswell such that thermal insulating elements 130 comprise phenolic resin because [0058] of Womer teaches that phenolic resin is an art recognized equivalent to ceramic and could therefore be substituted for the ceramic in Boswell.
In the optional further consideration of Weiss for the sake of argument, Boswell as modified teaches a device substantially as claimed. For the sake of argument, assume Boswell does not teach the additive manufacturing device configured to produce three-dimensional objects by sintering a source material. Instead, Boswell teaches a selective laser melting device [0004].
However, in the same field of endeavor of additive manufacturing with powder and applying heat to the powder from the sides, [0038] Fig. 1, Weiss teaches an art recognized equivalence between selective laser sintering and selective laser melting and choosing between the two based on the material of the powder (plastic for sintering, or metal for melting).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Boswell to sinter because [0004] of Weiss teaches an art recognized equivalence and performing selective laser sintering to produce an additively manufactured plastic part.
	Regarding claim 3, Boswell as modified teaches wherein the first and second metal sections each have a thermal conductivity that is lower than a thermal conductivity of the thermal break (less conductive material for insulating layers than heating element layers, [0022]; materials listed for the two layers have lower conductivity for insulating layers, [0042-49]; this relative thermal conductivity remains true with the modifications).
Regarding claim 5, Boswell as modified teaches wherein the first and second metal sections of the chamber are joined together by the thermal break (insulating element 130 is interleaved between heating elements 122, [0094], Annotated Fig. 2).
	Regarding claim 7, Boswell as modified teaches wherein the thermal break is arranged at least 15 mm from a top of the chamber (Figs. 1-2; the teachings of Boswell at least overlap, with dimensions not specified but the plurality of insulating layers extend down from the top of the chamber and at least one such layer is what appears to be at least 15 mm from the top; the difference between claim 7 and Boswell is a difference in size or proportion, and is therefore not patentably distinct. See MPEP 2144(IV)(A)).
	Regarding claim 8, Boswell as modified teaches wherein the thermal break has a height of at least 20 mm (Figs. 1-2; the teachings of Boswell at least overlap, with dimensions not specified; the difference between claim 8 and Boswell is a difference in size, and is therefore not patentably distinct. See MPEP 2144(IV)(A)).
	Regarding claim 9, Boswell as modified teaches wherein the first metal section extends to a top of the chamber (as modified, annotated Fig. 2 of Boswell shows the top heating element 122 extending to what is marked as the top of the chamber; note that the chamber as claimed is not recited to extend to the top of the building area).
	Regarding claim 10, Boswell as modified teaches wherein the second metal chamber extends to a bottom of the chamber (as modified, annotated Fig. 2 of Boswell shows the bottom heating element 122 extending to what is marked as the bottom of the chamber).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
                                                                                                                                                                       /LEITH S SHAFI/Primary Examiner, Art Unit 1744